       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 1 of 43




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 ANNE GLENN WELTNER,
 FRANCYS JOHNSON, and LAURA
 REGISTER,
                                            Civil Action No. 1:20-cv-01407-ODE
               Plaintiffs,
 v.

 BRAD RAFFENSPERGER,
 SECRETARY OF STATE, STATE
 OF GEORGIA,

               Defendant.

              BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                     PRELIMINARY INJUNCTION


      Plaintiffs Anne Glenn Weltner, Francys Johnson, and Laura Register file this

Brief in Support of their Motion for Preliminary Injunction.

I.    INTRODUCTION

      This action seeks the immediate return to Georgia voters what Defendant

Secretary of State Raffensperger has taken from them: the right to vote for justice

of the Georgia Supreme Court. This case is brought under Section 1983, the

purpose of which is “to interpose the federal courts between the States and the

people, as guardians of the people's federal rights—to protect the people from
                                              1
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 2 of 43




unconstitutional action under color of state law, ‘whether that action be executive,

legislative, or judicial.’” Mitchum v. Foster, 407 U.S. 225, 242 (1972). In this

case, the right to be protected is the franchise of voting, a “fundamental right,

because preservative of all rights.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886).

      As explained in greater detail below, in plain violation of state and federal

law, the Secretary scheduled, and then cancelled, the non-partisan general election

for Justice Keith R. Blackwell’s position on the Supreme Court of Georgia. The

purported basis for the cancellation of this election – the “color of state law” - was

Justice Blackwell’s February 26, 2020 announcement that he intended to resign

effective November 18, 2020. Under Georgia law, an election may be avoided if

three conditions are met: (a) there is a vacancy; (b) the Governor appoints a justice

to fill the vacancy; and (c) the appointed justice assumes the seat on the Supreme

Court. Not one of those conditions has been met in this case: there is no vacancy

because Justice Blackwell is still on the bench; there has been no appointment to

fill the non-existent vacancy; there is no appointed justice to assume any seat on

the Supreme Court.

      The Secretary’s lawless cancellation of the election violates Federal law

under either of two alternative theories. First, because the Secretary’s action

violates State law, under the Former Fifth Circuit’s decision in Duncan v.

                                              2
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 3 of 43




Poythress, 657 F.2d 691, 704 (1981), it violates Due Process: “It is fundamentally

unfair and constitutionally impermissible for public officials to disenfranchise

voters in violation of state law so that they may fill the seats of government

through the power of appointment.” The Poythress case, discussed in greater

detail below, is unusually on point and controlling. Second, if Georgia law

somehow permits this kind of gamesmanship to deprive voters of the right to vote,

Georgia law violates the Due Process Clause of the Fourteenth Amendment

because there is no legitimate, much less compelling, justification for the

deprivation. Burdick v. Takushi, 504 U.S. 428, 438 (1992).

      There are no technical, jurisidictional or equitable impediments to granting

immediate injunctive relief: Plaintiffs have standing, no immunities apply, there is

no basis for abstention, there are no material facts in dispute, the law is crystal

clear, and an order directing the Secretary to take all necessary action to conduct

this election on the date of the general primary, currently set for June 9, 2020,

manifestly is in the public interest.

II.   LEGAL AND FACTUAL CONTEXT

      The Constitution of the State of Georgia provides that “All Justices of the

Supreme Court and the Judges of the Court of Appeals shall be elected on a

nonpartisan bases for a term of six years.” Ga. Const. Art. VI, Sec. VII, Par. I(a).

                                               3
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 4 of 43




Justice Keith R. Blackwell currently serves as Associate Justice of the Supreme

Court of Georgia. His current term began on January 1, 2015 and ends on

December 31, 2020. (Doc. 1, ¶ 12; see also Exhibit 1 hereto, passim). The non-

partisan general election for Justice Blackwell’s position on the Supreme Court of

Georgia was scheduled by Secretary Raffensperger for May 19, 2020. Plaintiffs

are registered Georgia voters from Fulton, Bulloch and Grady Counties who

intended to vote in the May 19, 2020 election for the Supreme Court of Georgia,

(Doc. 1, ¶¶ 6-8), now rescheduled to June 9, 2020.

      On February 26, 2020, Justice Blackwell sent a letter to Governor Brian

Kemp stating that he would “conclude” his “judicial service at the end of the

August Term of the Supreme Court, a date sufficiently distant to avoid – in light of

the imminent retirement of Justice Robert Benham – the disruption in the

important work of the Court.” (Exhibit A to Exhibt 1, attached). Justice Blackwell

stated: “Please accept my resignation from the Supreme Court, effective November

18, 2020.” (Id.). Governor Kemp responded to Justice Blackwell’s letter the same

day, February 26, 2020. Governor Kemp wrote: “Thank you for taking the time to

apprise me of your resignation, effective November 18, 2020. Your resignation as

Justice of the Supreme Court of Georgia is hereby accepted, and I wish you all the

best.” (Exhibit B to Exhibit 1, attached).

                                             4
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 5 of 43




      Defendant Raffensperger then cancelled the election for Justice Blackwell’s

seat, even though Justice Blackwell will remain on the bench until November 18,

2020. There is no constitutional or statutory provision authorizing the Secretary

of State to cancel an election. O.C.G.A. § 21-2-9(b), which governs the timing of

the election, states that, without exception, that “Justices of the Supreme Court . . .

shall be elected in the nonpartisan election next preceding the expiration of the

term of office.”

      Though it is nowhere expressly provided for in the Consitution or statutes of

Georgia, the only arguable reason not to hold an election for a Supreme Court

justice is if, prior to the time of the scheduled election, (a) there is a vacancy (b)

that is filled by appointment of the Governor and (c) the appointed Justice assumes

the office. Artictle V, Section II, Paragraph VIII(a) gives the Governor the

authority to fill a vacancy created by a resignation: “When any public office shall

become vacant by death, resignation, or otherwise, the Governor shall promptly fill

such vacancy.” This provision does not apply, however, because Justice Blackwell

has not vacated his position and there is no vacancy for the Governor to fill.

      Instead, Justice Blackwell remains an active justice on the Georgia Supreme

Court. Justice Blackwell has stipulated that he plans to continue all of his duties as

a Supreme Court Justice until November 18, 2020, and to receive all of the benefits

                                               5
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 6 of 43




of his employment, including retirement benefits, insurance, and salary, until

November 18, 2020. (Exhibit 1, ¶¶ 24, 25).

      Another provision, Article VI, Section VII, Paragraph IV, provides that

“[a]n appointee to an elective office shall serve until a successor is duly selected

and qualified and until January 1 of the year following the next general election

which is more than six months after such person's appointment.” Under this

provision, had Justice Blackwell actually resigned and vacated his position on the

Supreme Court (which Justice Blackwell did not do) and had Governor Kemp

“promptly” appointed his successor (which Governor Kemp has not done), then

Justice Blackwell’s position would not be open for the general nonpartisan election

on May 19, 2020 because the term of the Governor’s appointee on the Supreme

Court would last until January 1, 2023.

      At least two candidates for the Georgia Supreme Court, John Barrow and

Elizabeth Beskin, timely tendered applications, required notices, and the

qualification fees for Justice Blackwell’s seat. At Secretary Raffensperger’s

direction, however, employees at the Secretary of State’s office declined to accept

the tendered documents and fees. (Doc. 1, ¶ 19).




                                              6
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 7 of 43




III.   PRELIMINARY ISSUES

       A.    Plaintiffs Have Standing

       Plaintiffs are Georgia voters who clearly have standing. (Doc. 1, ¶¶ 6-8).

Plaintiffs have sufferend and will continue to suffer the “concrete and

particularized” injury of being unable to vote for justice of the Supreme Court, an

injury that will be redressed by a decision in their favor. See Lujan v. Defenders

of Wildlife, 504 U.S. 555, 561 (1992); Common Cause/Georgia v. Billups, 554

F.3d 1340, 1350 (11th Cir. 2009).

       B.    No Immunities Apply

       This case challenges the federal constitutionality of a state official’s action

and accordingly is not a suit against the State for purposes of Eleventh Amendment

immunity. Ex parte Young, 209 U.S. 123 (1908); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 102 (1984) (“a suit challenging the constitutionality of a

state official’s action is not one against the State” for purposes of the Eleventh

Amendment). The Secretary regularly raises the Eleventh Amendment as a

defense to election cases, but without any success. “Undoubtedly, Ex parte

Young suits are permitted when the plaintiff alleges that state election officials are

conducting elections in a manner that does not comport with the Constitution.”

Curling v. Raffensperger, 761 F. App'x 927, 934 (11th Cir. 2019) (holding that

                                               7
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 8 of 43




Secretary’s argument that he has Eleventh Amendment immunity to voters’

Section 1983 suit runs counter to “any number of binding precedents”).

      C.     Pendancy of State Court Action Does Not Warrant Stay or
             Abstention


      Currently pending before the Georgia Supreme Court are cases brought by

potential candidates John Barrow and Elizabeth Beskin seeking reversal of the

Superior Court’s refusal to grant a writ of mandamus that would have compelled

Secretary Raffensperger to hold the election for Justice Blackwell’s seat. Six

justices (including Justice Blackwell) have disqualified themselves, and five were

replaced by Georgia Superior Court judges. Chief Justice Melton, Justice

Nahmias, and Justice Warren did not recuse themselves. Though the appeal was

initially expedited, the Georgia Supreme Court issued an order on April 3rd stating

that it would not be issuing an immediate opinion:

      Having reviewed the expedited briefs of the parties, the Court has
      determined that it could provide adequate remedies to the appellants
      in the event they prevail (a matter as to which the Court expresses no
      opinion whatsoever at this time) even after absentee ballots are
      distributed for the May 19, 2020, nonpartisan general election.
      Accordingly, the Court will not issue an immediate opinion in these
      cases, although an opinion will be issued as soon as practicable.

(Ex. 2, Barrow v. Raffensperger, Ga. S. Ct., No. S20A1029 (Order, April 3,

2020)).

                                            8
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 9 of 43




      Defendant Raffensperger may argue that the Court should abstain from

deciding this Motion, or stay the case, in light of the pending state proceedings

under Railroad Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).

Pullman abstention does not apply to this case for multiple reasons.

             1.    Absention “particularly inappropriate” in Elections Cases

      A federal court has the discretion to abstain under Pullman if the case

presents an unsettled question of state law and the question of state law is

dispositive of the case or would materially alter the constitutional question

presented. Id.; see also Harman v. Forssenius, 380 U.S. 528, 534 (1965).

However, “(a)bstention from the exercise of federal jurisdiction is the exception,

not the rule.” O'Hair v. White, 675 F.2d 680, 692 (5th Cir. 1982).

       In exercising this discretion, a federal court must consider whether “certain

classes of cases, and certain federal rights” are more appropriately “adjudicated in

federal court.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 728 (1996). The

Eleventh Circuit has repeatedly held that voting rights cases are “particularly

inappropriate for abstention,” whether the right to vote concerns state elections or

federal elections. See Siegel v. LePore, 234 F.3d 1163, 1174 (11th Cir. 2000) (en

banc) (emphasis added) (presidential election) (“Our cases have held that voting

rights cases are particularly inappropriate for abstention.”); Edwards v. Sammons,

                                             9
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 10 of 43




437 F.2d 1240, 1244 (5th Cir. 1971) (mayoral election) (reversing the District

Court’s decision to abstain under Pullman, holding that “the delay which follows

from abstention is not to be countenanced in cases involving such a strong national

interest as the right to vote”).

       Within the class of cases in which it is not appropriate to abstain – voting

cases – this case stands out as unusually inappropriate. This case is about the

Georgia Supreme Court. The resolution of this case will have a direct impact on

the makeup of the Court in 2021. This is a case in which a majority of the

members of the Georgia Supreme Court made the decision to disqualify

themselves, presumably because their “impartiality might reasonably be

questioned.”

       There is therefore no reason to depart from the law in this Circuit that

Pullman absention is “particularly inappropriate” in election cases. League of

Women Voters of Fla., Inc. v. Detzner, 354 F. Supp. 3d 1280, 1283 (N.D. Fla.

2018) (“The law is crystal clear in the Eleventh Circuit. Federal courts do not

abstain when voting rights are alleged to be violated.”).

               2.    Pullman Absention Does Not Apply in Any Event

       Even if this case did not involve the right to vote, Pullman absention would

not apply because the decision of the Georgia Supreme Court will likely not

                                             10
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 11 of 43




resolve the federal constitutional claims raised in this case. Plaintiffs’ case does

not depend upon the determination of whether Defendant Raffensperger violated

state law. To the contrary: although Plaintiffs in Count One allege that Defendant

Raffensperger’s cancellation of the election in violation of state law ipso facto

constitutes a violation of the federal constitution under Duncan v. Poythress,

supra, Count Two alleges, in the alternative, that “if Georgia law allows the

cancellation of the election under these circumstances, the resulting

disenfranchisement of Georgia voters plainly violates the United States

Constitution because it serves no legitimate purpose.”     (Doc. 1, ¶ 3).

      Crucially, the Georgia Supreme Court may not even squarely reach the

substantive state law question because of the nature of the state court claim -

mandamus. Under Georgia law, mandamus may be denied if the petitioner has not

shown “a clear legal right to the relief sought” or if the public official has not

“committed a gross abuse of discretion.” Bibb Cty. v. Monroe Cty., 294 Ga. 730,

736 (2014). The Georgia Supreme Court could avoid definiatively resolving the

state law question by holding that Defendant Raffensperger’s legal duty was not

“clear” and that he did not abuse his discretion in cancelling the election. Plaintiffs

do not for a moment concede any merit to such an argument: as explained in

greater detail below, Secretary Raffensperger’s legal duty to hold the election is

                                              11
         Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 12 of 43




clearly established in the Georgia Constitution. But the fact remains that the

Georgia Supreme Court may not render a definitive ruling on the merits of the state

law claim.

IV.      LEGAL STANDARDS

         A.     Granting of a Preliminary Injunction

         Chief Justice Roberts summarized the familiar test for the granting of a

preliminary injunction in Winter v. NRDC, 555 U.S. 7, 20 (2008):1

         A plaintiff seeking a preliminary injunction must establish that he is
         likely to succeed on the merits, that he is likely to suffer irreparable
         harm in the absence of preliminary relief, that the balance of equities
         tips in his favor, and that an injunction is in the public interest.

         These are not rigid requirements to be applied by rote. “The essence of

equity jurisdiction has been the power of the Chancellor to do equity and to mold

each decree to the necessities of the particular case. Flexibility rather than rigidity

has distinguished it.” Weinberger v. Romero–Barcelo, 456 U.S. 305, 312 (1982).




1
    See also Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117, 1131 (11th Cir. 2005).




                                                   12
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 13 of 43




      B.     Procedure and Evidence

      Though discovery in this case has not formally opened and the Defendants

have not answered the Complaint, this Motion is not premature. “The grant of a

temporary injunction need not await any procedural steps perfecting the pleadings

or any other formality attendant upon a full-blown trial of this case.” United States

v. Lynd, 301 F.2d 818, 823 (5th Cir. 1962) (Tuttle, J.).

      In considering this Motion, the Court also is permitted to rely upon hearsay

and upon affidavits in lieu of live testimony. “[A] preliminary injunction is

customarily granted on the basis of procedures that are less formal and evidence

that is less complete than in a trial on the merits.” Univ. of Tex. v. Camenisch, 451

U.S. 390, 395 (1981); Levi Strauss & Co. v. Sunrise Int’l Trading, Inc., 51 F.3d

982, 985 (11th Cir. 1995) (at the “preliminary injunction stage, a district court may

rely on affidavits and hearsay materials which would not be admissible evidence

for a permanent injunction”).

V.    ARGUMENT

      A.     Plaintiffs Are Likely to Succeed on the Merits

      Plaintiffs are likely to succeed on either of their alternative claims for relief.




                                              13
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 14 of 43




             1.    By Cancelling an Election in Violation of State Law, Defendant
             has Violated Plaintiffs’ Federal Consitutional Rights (Count One)


      The United States Constitution does not require that state justices be elected.

Once the State decides that justices are to be elected, however, the U.S.

Constitution prohibits state officials from disenfranchising voters in violation of

state law. Duncan v. Poythress, 657 F.2d 691 (1981).

      The Duncan case involved the retirement of Georgia Supreme Court Justice

Jesse Bowles and Governor Busbee’s appointment of his successor, Hardy

Gregory. Justice Bowles held a term of office on the Court which ended

December 31, 1980. On November 4, 1980, he was re-elected to the Georgia

Supreme Court for a six-year term. On November 30, 1980, however, he wrote a

letter of resignation to Governor Busbee, stating that his resignation would be

effective on the last day of his existing six-year term, December 31, 1980, and

Governor Busbee accepted his resignation. Under Georgia law, the effect of

Justice Bowles’ resignation after he had been elected for a new term, but before he

took office, is to hold a special election to fill the position. 657 F. 2d at 705.

      Secretary of State Poythress did not, however, hold a special election.

Instead, on December 15, 1980, Justice Bowles, despite having already resigned,

took the oath of office for the new term scheduled to begin on January 1, 1981. On

                                              14
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 15 of 43




January 5, 1981, his first day of office during the new term, Justice Bowles sent a

second letter of resignation to Governor Busbee, which he accepted the same day.

Three days later, Governor Busbee swore in Hardy Gregory, Jr. as the appointed

replacement for Justice Bowles on the Georgia Supreme Court.

      Voters filed suit under Section 1983 seeking to compel a special election for

Justice Bowles’ seat. Judge Freeman granted the relief, and the Former Fifth

Circuit affirmed, agreeing with the District Court that Justice Bowles’ first

resignation constituted a “withdrawal” from the office that he had just been elected

to, triggering the special election statute. The failure to hold a special election in

contravention of state law, the Fifth Circuit held, constituted a violation of the U.S.

Constitution:

               The district court stated that it ‘can conceive of no more
      fundamental flaw in the electoral process than the deprivation of the
      right to vote altogether.’ We likewise can imagine no claim more
      deserving of constitutional protection than the allegation that state
      officials have purposefully abrogated the right to vote, a right that is
      fundamental to our society and preservative to all individual rights. . .
      . It is fundamentally unfair and constitutionally impermissible for
      public officials to disenfranchise voters in violation of state law so
      that they may fill the seats of government through the power of
      appointment. We therefore hold that such action violates the due
      process clause of the fourteenth amendment.

657 F.2d at 704.




                                              15
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 16 of 43




      As in Duncan, the Secretary in this case has disenfranchised voters in

violation of state law so that the seats of government could be filled through

executive appointment. The Georgia Constitution mandates that Justice of the

Georgia Supreme Court “shall be elected on a nonpartisan bases for a term of six

years.” Ga. Const. Art. VI, Sec. VII, Par. I(a). The Georgia Constitution does,

however, give the Governor the power of appointment if there is a vacancy:

“When any public office shall become vacant by death, resignation, or otherwise,

the Governor shall promptly fill such vacancy.” The question in this case,

therefore, is whether Justice Blackwell’s February letter stating that he was going

to resign in November created a vacancy that the Governor could fill prior to the

nonpartisan election for Justice Blackwell’s successor.

       The answer could not be more clear. In cannot be disputed that Justice

Blackwell’s resignation did not create a vacancy: Justice Blackwell is still on the

Court; he did not vacate his seat; he will remain on the Court until November 18,

2020; there is no vacancy for the Governor to fill. The Constitutional provision

giving the Governor the power to appoint a Georgia Supreme Court justice is

triggered by a vacancy: “When any public office shall become vacant by death,

resignation, or otherwise, the Governor shall promptly fill such vacancy.” The



                                            16
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 17 of 43




power of appointment is not triggered by a resignation, but by a vacancy created by

death, resignation or otherwise.

      This literal reading of the Constitution also is the only one that makes any

sense. The Governor can only fill a vacancy with an appointment when there is a

vacancy. Indeed, the Georgia Constitution states that when there is a vacancy, “the

Governor shall promptly fill such vacancy,” id., making it even more clear that the

words mean what they say: the Governor’s appointment power is only triggered if

there is a vacancy and, when there is a vacancy, he must “promptly” fill that

vacancy.

      Furthermore, even if Justice Blackwell had vacated his seat, Secretary

Raffensperger would not be excused from holding an election for Justice

Blackwell’s position unless, prior to that election, the Governor had exercised his

appointment power to appoint a Justice to fill that vacancy. It is only when the

appointee assumes his or her position on the Supreme Court that the appointee’s

new term overtakes the need for a nonpartisan election: “An appointee to an

elective office shall serve until a successor is duly selected and qualified and until

January 1 of the year following the next general election which is more than six

months after such person's appointment.” Ga. Const. Art. VI, Sec.VII, Par. IV.

Thus, had Justice Blackwell actually resigned, and had the Governor actually

                                             17
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 18 of 43




appointed a successor, the appointee’s term would last until January 1, 2023 – a

term that would render an election for the seat this year unnecessary. But neither

of the two preconditions to cancelling an upcoming election – a vacancy and an

appointment – has occurred.

      In defense of his actions, Secretary Raffensperger will contend that Justice

Blackwell’s resignation, though expressly not effective until November 18, 2020,

was actually effective when it was accepted by the Governor, on February 26,

2020. This argument is completely meritless. The Governor accepted a

resignation that by its very terms was effective November 18, 2020; by accepting it

nine months beforehand, the Governor did not change, and could not have

changed, the express effective date of Justice Blackwell’s resignation.

      Moreover, the Secretary is not doing Justice Blackwell any favors by

deeming his resignation “effective” in February. If, as a matter of law, Justice

Blackwell’s resignation is effective in February 2020, then Justice Blackwell has

no right to receive the compensation and employment benefits he is receiving until

November 18, 2020. This is absurd, of course: Justice Blackwell is still serving as

justice and deserves to be paid. But the State cannot have it both ways: it cannot

keep Justice Blackwell on the bench and pay him, but treat him as retired for

purpose of enabling Governor Kemp to appoint his successor.

                                            18
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 19 of 43




      The “effective date” issue, however, is a red herring. The appointment

power in the Georgia Constitution is not triggered on the “effective date” of the

resignation; it is triggered when there is a vacancy created by resignation, death or

otherwise. Resignation will usually, and death will always, coincide with a

vacancy; but the Georgia Constitution is very clear that the appointment power

arises “[w]hen any public office shall become vacant” and at no other time.

      Plaintiffs are therefore likely to succeed on Count One: by cancelling the

election, Defendant Raffensperger disenfranchised Plaintiffs in violation of state

law so that Justice Blackwell’s position could be filled through the power of

appointment. This action constitutes a violation of the federal constitution and

entitles Plaintiffs to injunctive relief. Duncan, 657 F.2d at 704.

             2.    In the Alternative, if Georgia Law Allowed Defendant
             Raffensperger to Cancel the Election, Georgia Law, and Defendant
             Raffensperger’s actions thereunder, violated the United States
             Constitution


      In the alternative, if Georgia law is not violated by Secretary

Raffensperger’s failure to hold an election for Justice Blackwell’s position on the

Georgia Supreme Court, Georgia law, and Secretary Raffensperger’s actions

thereunder, violate the United States Constitution.



                                             19
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 20 of 43




       In Burdick v. Takushi, 504 U.S. 428, 438 (1992), the United States Supreme

Court articulated the test for determining whether a state election law violated the

United States Consitution:

       A court considering a challenge to a state election law must weigh
       ‘the character and magnitude of the asserted injury to the rights
       protected by the First and Fourteenth Amendments that the plaintiff
       seeks to vindicate’ against ‘the precise interest put forward by the
       State as justifications for the burden imposed by its rule,’ taking into
       consideration ‘the extent to which those interests make it necessary to
       burden the plaintiff's rights.’

504 U.S. at 438 (quoting Anderson v. Celebrezze, 460 U.S. 780 (1983)).2

       Under Burdick, the first issue is the magnitude of the asserted burden on the

right to vote. In this case, Plaintiffs are not merely inconvenienced; their right to

vote in the election for Justice Blackwell’s seat has been taken away entirely.

“Burdens are severe if they go beyond the merely inconvenient.” Crawford v.

Marion Cty. Election Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring in the

judgment).




2
  The fact that the State of Georgia is not required under the U.S. Constitution to have elections
for justices does not have an impact upon the Burdick test. “The need for exacting judicial
scrutiny of statutes distributing the franchise is undiminished simply because, under a different
statutory scheme, the offices subject to election might have been filled through appointment.”
Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621, 628–29 (1969).




                                                    20
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 21 of 43




       When, as here, the rights of voters are subjected to “severe” restrictions, the

regulation must be “‘narrowly drawn to advance a state interest of compelling

importance.’” Burdick, 504 U.S. at 434 (quoting Norman v. Reed, 502 U.S. 279,

289 (1992)).

       The cancellation of the election for Justice of the Georgia Supreme Court

does not advance any legitimate state interest, much less an interest of compelling

importance. The State may have a legitimate interest in allowing the Governor to

appoint a Justice to fill an actual vacancy in the Georgia Supreme Court created by

a bona fide resignation by a sitting Justice. Further, if a new Justice is actually

appointed, the State may also have an interest in allowing the appointed Justice to

serve longer than the unexpired term of the vacating Justice even at the expense of

an intervening election. If there is no actual vacancy to fill, however, the State has

no interest, much less a compelling interest, in filling that vacancy. Further, if

there is no Justice appointed to fill the (non-existent) vacancy, there is no interest,

much less a compelling interest, to extend the term of the vacating Justice.

       Thus, the only purpose served by cancelling an election when there is no

actual vacancy is to avoid an election – that is, to disenfranchise voters. The

disenfranchisement of voters is a constitutional violation, not a legitimate State

interest.

                                              21
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 22 of 43




      A review of state restrictions on the franchise that have been held to advance

a sufficient state interest demonstrates the unconstitutionality of Secretary

Raffensburger’s actions in this case. For example, burdens on the right to vote

could be justified based on the state’s interest in preventing fraud, in counting only

the votes of eligible voters, in the orderly administration of elections, in equal

treatment of partisan and independent candidates, or in promoting voter confidence

in the integrity of elections. See generally Crawford v. Marion Cty. Election Bd.,

553 U.S. 181, 196 (2008); Anderson, 460 U.S. at 796. The cancellation of the

election for Justice Blackwell’s successor, however, serves none of these interests.

      The State has a very strong interest in maintaining the integrity of the

Georgia Supreme Court. As Justice Benham observed in Mayor & Aldermen of

City of Savannah v. Batson-Cook Co., 291 Ga. 114, 114 (2012), “Judicial integrity

is “a state interest of the highest order” because the power and prerogative of

a court to resolve disputes rests upon the respect accorded by citizens to

a court's judgments which, in turn, depends upon the issuing court's absolute

probity.” With respect, there is no argument that can be made that calling a

November resignation a February vacancy promotes this interest.

      The argument may be advanced that the state has an interest in cancelling

the election for Justice Blackwell’s replacement because such an election will be

                                              22
        Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 23 of 43




“mooted” anyway when Governor Kemp fills the vacancy created by Justice

Blackwell’s actual retirement on November 18, 2020. Under this “post-election

appointment” theory, even though the people had already elected a justice to a six

year term pursuant to Art. VI, Section VII, Paragraph I(a), because Justice

Blackwell decided to end his tenure several weeks shy of his six year term, the

Governor would appoint his successor in November, 2020. And, this theory goes,

under the Georgia Constitution, the appointee’s term will last from his appointment

until January 1, 2023, thereby nullifying the results of this year’s election. There

are multiple flaws in this argument.

       First, it is highly doubtful that Georgia law even allows a post-election

appointment. The appointment power, again, is triggered when a death or

resignation triggers a vacancy, and if a successor has already been elected, there is

no vacancy requiring the Governor to appoint a justice for a multi-year term.

Second, even if Georgia law allowed a post-election appointment to nullify a

popular election (and all the mischief that would invite),3 it is highly doubtful that




3
  For example, under the Secretary’s interpretation of the law, a sitting justice could run for re-
election and lose, and then resign before his term has run, and be appointed by the Governor
anyway. Or, a sitting justice could not run for re-election but, if the sitting justice and the
Governor do not like the results of the election, the sitting justice could resign after the election
and the Governor could appoint the candidate who lost the election.

                                                      23
         Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 24 of 43




a Governor would use that power to nullify the results of a popular election.

Indeed, the historical precedent is to the contrary. For example, Court of Appeals

Judge A. W. Birdsong announced his retirement a few months before his death on

June 6, 1998,4 while the election for his replacement was ongoing. On July 21,

1998, Anne Barnes won a 3-way non-partison primary for Judge Birdson’s seat

without a runoff, and Judge Barnes took office January 1, 1999.5 Even though

Judge Birdsong’s vacancy occurred on the eve of the election for his successor

(and thus could have been filled by gubernatorial appointment), nonetheless

Governor Miller chose not to cancel an election that was already underway. The

result was that Judge Barnes was elected successor to Judge Birdsong’s seat, and

took her seat on the Court of Appeals on January 1, 1999.

         Again, the only possible justification for cancelling the election for Justice

Blackwell’s successor is that such an election would inevitably be mooted by the

Governor’s appointment after Justice Blackwell creates a vacancy with his actual

resignation on November 18, 2020. But the example of Governor Miller and Judge



4
    https://www.gaappeals.us/history/judges.php?id=51

5 https://www.gaappeals.us/history/judges.php?id=65




                                                  24
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 25 of 43




Barnes shows that Governor Kemp might respect the will of the people, either

because it is politically wise or the simply because it is the right thing to do.

      Governor Miller’s decision to not disenfranchise the voters in Judge Barnes’

election also shows with great clarity how the Secretary’s cancellation of the

election not only defeats the Plaintiffs’ right to vote, but also does harm to other

vital state interests. Cancelling the election takes from Governor Kemp any

discretion to follow Governor Miller’s example and not make a late-term

appointment. Unless this Motion is granted, there will be no elected Justice to

succeed Justice Blackwell on the bench on January 1, 2021, and Governor Kemp

will not be able to do what Governor Miller did even if he wanted to. It cannot be

in the State’s interest to take from Governor Kemp that discretion.

      The only interests served by treating Justice Blackwell’s February

resignation as one that created a vacancy (when it undisputably did not create a

vacancy) is the personal political interests of those in power. Treating Justice

Blackwell’s notice of retirement as a genuine retirement, and allowing it to cancel

an election, allows Governor Kemp to escape the political consequences of making

a disenfranchising, post-election, late-term appointment. Giving political cover to

the Governor is not a “state interest of compelling importance.” Burdick, 504 U.S.



                                              25
         Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 26 of 43




at 434 (citation omitted). Instead, it promotes “purely personal and arbitrary

power.” Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886).6

         In sum, the only purpose served by Justice Blackwell’s advance notice of his

anticipated resignation, and the Governor’s immediate acceptance of that advance

notice, was to give the Governor and the Secretary of State an argument (as thin as

it is) to cover an otherwise naked exercise of executive power to appoint a Justice

that the people of this State are entitled to elect. Because that is not a legitimate,

much less compelling, justification to disenfranchise voters, the Secretary’s action

“under color of state law” violates the United States Constitution. Plaintiffs are

therefore likely to succeed on the merits of their claims.




6
    As the Court stated in Yick Wo:

           When we consider the nature and the theory of our institutions of government,
         the principles upon which they are supposed to rest, and review the history of
         their development, we are constrained to conclude that they do not mean to leave
         room for the play and action of purely personal and arbitrary power. Sovereignty
         itself is, of course, not subject to law, for it is the author and source of law; but in
         our system, while sovereign powers are delegated to the agencies of government,
         sovereignty itself remains with the people, by whom and for whom all
         government exists and acts.

118 U.S. at 370.

                                                        26
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 27 of 43




      B.     Plaintiffs are Likely to Suffer Irreparable Harm in the Absence of
             Preliminary Relief


      If this Motion is not granted, Plaintiffs will be harmed by not having the

opportunity to vote for Justice Blackwell’s successor on the Georgia Supreme

Court. This harm is by its very nature irreparable.     “The threatened, ongoing

injury here is an irreparable injury – one that goes to the heart of the Plaintiffs'

participation in the voting process and our democracy.” Curling v. Raffensperger,

397 F. Supp. 3d 1334, 1402 (N.D. Ga. 2019); Dillard v. Crenshaw County, 640

F.Supp. 1347, 1363 (M.D. Ala.1986) (“Given the fundamental nature of the right

to vote, monetary remedies would obviously be inadequate in this case; it is simply

not possible to pay someone for having been denied a right of this importance.”).

      C.     Balance of Equities Favor Granting the Injunction

      The balance of equities tip heavily in Plaintiffs favor. On the one hand, the

weight of Plaintiffs’ equities is substantial. “No right is more precious in a free

country than that of having a voice in the election of those who make the laws

under which, as good citizens, we must live. Other rights, even the most basic, are

illusory if the right to vote is undermined.” Wesberry, 376 U.S. at 17.

      On the other hand, the injunction will not cause Secretary Raffensperger

harm, but will merely require the Secretary to do what he intended to do before he

                                              27
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 28 of 43




made the errant decision to cancel the election: take all steps necessary to conduct

the nonpartisan general election previously set and noticed for the position of

Justice of the Supreme Court in the seat currently occupied by Justice Blackwell.

      D.     Granting in the Injunction is in the Public Interest

      The public interest heavily favors the granting of the injunction. It cannot be

in the public interest to allow the Governor to appoint a Supreme Court Justice

when he does not have the statutory, or constitutional, right to do so.

      It is further in the public interest to require the Secretary to conduct this

election on the date of the general primary, currently set for June 9, 2020, in

accordance with O.C.G.A. § 21-2-138.       The selection of the general primary

reflects two choices on the part of the General Assembly: First, that such elections

should not be conducted on the date of the general election in November, for a

whole host of reasons, not the least being that it would force candidates for

nonpartisan office to compete with candidates for the most partisan offices in the

most expensive of election dates on the election calendar.

      Second, the largest number of eligible voters likely to participate in a

statewide election other than the date of the general election in November is the

date of the general primary earlier in the year. Any statewide election scheduled

for any other date would unduly burden statewide voters by requiring yet another

                                              28
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 29 of 43




trip to the polls for a lesser office, for the vast majority of voters the only election

that they would be eligible to vote in. This would therefore garner the smallest

number of eligible voters possible.

      For both of these reasons, the date fixed by state law for the conduct of the

nonpartisan general election for Supreme Court Justice is the date of the general

primary this June. Meanwhile, there is no time for delay, because the Secretary is

already mailing absentee ballots to voters requesting an absentee ballot for the

general primary election. See “Ballots begin to be mailed to Georgia voters for

June 9 primary,” Atlanta Journal Constitution, April 22, 2020.

      Expediting these proceedings, clearly in the public interest, will not

prejudice the Secretary in any way whatsoever. This case presents a clear question

of law, and the Secretary has been on notice of these claims for months.

      For the foregoing reasons, the Motion should be granted.

      Respectfully submitted this 24th day of April, 2020.

                                         /s/ Bruce P. Brown
                                         Bruce P. Brown
                                         Georgia Bar No. 064460
                                         bbrown@brucepbrownlaw.com
                                         BRUCE P. BROWN LAW LLC
                                         1123 Zonolite Rd. NE
                                         Suite 6
                                         Atlanta, Georgia 30306
                                         (404) 881-0700
                                         Attorney for Plaintiffs
                                               29
   Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 30 of 43




                  CERTIFICATE OF COMPLIANCE


      I hereby certify that the foregoing Complaint has been prepared in

accordance with the font type and margin requirements of LR 5.1, using font

type of Times New Roman and a point size of 14.


                                   /s/ Bruce P. Brown
                                   Bruce P. Brown
                                   Georgia Bar No. 064460
                                   BRUCE P. BROWN LAW LLC
                                   Attorney for Plaintiffs
                                   1123 Zonolite Rd. NE
                                   Suite 6
                                   Atlanta, Georgia 30306
                                   (404) 881-0700




                                        30
      Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 31 of 43




                          CERTIFICATE OF SERVICE


             I hereby certify that on April 24, 2020, a copy of the foregoing was

electronically filed with the Clerk of Court using the CM/ECF system, which will

automatically send notification of such filing to all attorneys of record.

                                                     /s/ Bruce P. Brown
                                                     Bruce P. Brown




                                             31
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 32 of 43




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T



                                                                   1
        Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 33Fulton
                                                                   of 43County Superior Court
                                                                                               ***EFILED***TB
                                                                                      Date: 3/13/2020 8:51 AM
                                                                                     Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                                STATE OF GEORGIA


JOHN BARROW,                                         )
                                                     )
                              Petitioner,            )      CIVIL ACTION FILE NO.
                                                     )
v.                                                   )
                                                     )              2020CV334031
BRAD RAFFENSPERGER, in his official                  )
capacity as Georgia Secretary of State,              )
                                                     )
                              Respondent.            )
                                                     )

     STIPULATIONS REGARDING TESTIMONY OF ASSOCIATE JUSTICE OF THE
                  SUPREME COURT KEITH R. BLACKWELL

        Associate Justice of the Georgia Supreme Court Keith R. Blackwell was subpoenaed to

appear at the hearing on Petitioner’s Petition for Writ of Mandamus. In lieu of Associate Justice

Blackwell’s appearance pursuant to the subpoena, Petitioner and Respondent stipulate that

Associate Justice Blackwell’s uncontroverted testimony would have been as follows:

     1. I was appointed to the Georgia Court of Appeals on November 1, 2010.

     2. Governor Nathan Deal announced my appointment to the Georgia Supreme Court in June

        2012, and I took office as a Justice of the Supreme Court in July 2012.

     3. On May 20, 2014, I was elected to a six-year term as Associate Justice of the Georgia

        Supreme Court.

     4. On January 1, 2015, I began my six-year term as Associate Justice of the Georgia

        Supreme Court.

     5. Had I desired to continue to serve on the Georgia Supreme Court beyond December 31,

        2020, I would have had to qualify to run for office between March 2, 2020 and March 6,

        2020. I would have had to run in the non-partisan general election on May 19, 2020.
    Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 34 of 43



6. On February 26, 2020, I submitted my letter to Governor Brian P. Kemp. The effective

   date of my resignation was November 18, 2020. The letter is attached as Exhibit A and

   stipulated to as to authenticity and to admissibility in the record.

7. On February 26, 2020, Governor Kemp accepted my letter expressing my intent to resign

   effective November 18, 2020. The letter is attached as Exhibit B and stipulated to as to

   authenticity and to admissibility in the record.

8. On February 28, 2020, I authored two opinions and participated in eighteen additional

   opinions while executing my duties as an Associate Justice on the Supreme Court.

9. I continue to be subject to my oath of office.

10. I continue to occupy the office of Associate Justice of the Georgia Supreme Court.

11. I have chambers at the Nathan Deal Judicial Building.

12. I supervise law clerks.

13. I hear oral arguments.

14. I participate in conferences among the Justices of the Georgia Supreme Court.

15. I author opinions.

16. I author dissents, as appropriate.

17. I vote to grant or deny certiorari for cases under consideration.

18. I vote on all cases in which I am not recused or otherwise elect not to participate.

19. I receive a pay check from the State of Georgia.

20. I continue to accrue retirement benefits and receive insurance from the State of Georgia.

21. I lawfully exercise judicial power.

22. I plan to participate in the scheduled oral arguments on March 17, 2020; March 19, 2020;

   April 21, 2020; and April 23, 2020.



                                              2
        Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 35 of 43



   23. I plan to continue to lawfully execute my duties as an Associate Justice of the Georgia

        Supreme Court until November 18, 2020.

   24. I plan to continue all of the duties outlined above until November 18, 2020.

   25. I plan to continue to receive all of the benefits of my employment as an Associate Justice

        of the Georgia Supreme Court, including but not limited to retirement benefits, insurance,

        and salary, until November 18, 2020.

        This Stipulation is agreed to and entered on behalf of Petitioner, this 12th day of March,

2020.

                                                      /s/ Wade H. Tomlinson, III
                                                      WADE H. TOMLINSON, III
                                                      Georgia Bar No. 714605
                                                      Pope, McGlamry, Kilpatrick, Morrison &
                                                      Norwood, P.C.
                                                      3391 Peachtree Road, NE, Suite 300
                                                      P.O. Box 19337 (31126-1337)
                                                      Atlanta, GA 30326
                                                      (404) 523-7706
                                                      triptomlinson@pmkm.com
                                                      efile@pmkm.com

                                                      S. LESTER TATE, III
                                                      Georgia Bar No. 698835
                                                      Akin & Tate
                                                      P.O. Box 878
                                                      Cartersville, GA 30120
                                                      (770) 382-0780
                                                      lester@akin-tate.com

                                                      Attorneys for Petitioner




                                                 3
       Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 36 of 43



       This Stipulation is agreed to and entered on behalf of Respondent and Associate Justice

Keith Blackwell, this 12th day of March, 2020.



                                                     /s/ Russell D. Willard
                                                     Russell D. Willard
                                                     Senior Assistant Attorney General
                                                     Georgia Bar No. 760280
                                                     State Law Department
                                                     40 Capitol Square SW
                                                     Atlanta, GA 30334
                                                     Tel: (404) 656-7298
                                                     Fax: (404) 651-5304
                                                     Email: rwillard@law.ga.gov

                                                     Attorney for Respondent




                                                 4
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 37 of 43




EXHIBIT
   A
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 38 of 43
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 39 of 43
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 40 of 43




EXHIBIT
   B
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 41 of 43
Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 42 of 43




                                                                   E
                                                                   X
                                                                   H
                                                                    I
                                                                   B
                                                                    I
                                                                   T



                                                                   2
     Case 1:20-cv-01407-ODE Document 7-1 Filed 04/24/20 Page 43 of 43




            SUPREME COURT OF GEORGIA
            Case Nos. S20A1029, S20A1031


                                                        April 3, 2020


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

         JOHN BARROW v. BRAD RAFFENSPERGER.
       ELIZABETH BESKIN v. BRAD RAFFENSPERGER.

      Having reviewed the expedited briefs of the parties, the Court
has determined that it could provide adequate remedies to the
appellants in the event they prevail (a matter as to which the Court
expresses no opinion whatsoever at this time) even after absentee
ballots are distributed for the May 19, 2020, nonpartisan general
election. Accordingly, the Court will not issue an immediate opinion
in these cases, although an opinion will be issued as soon as
practicable.

     Melton, C. J., Nahmias, P. J., Warren, J., and Judges Scott L.
Ballard, Brenda Holbert Trammell, Richard M. Cowart, Sarah F.
Wall, and Timothy R. Walmsley concur. Blackwell, Boggs, Peterson,
Bethel, and Ellington, JJ., not participating.

                          SUPREME COURT OF THE STATE OF GEORGIA
                                     Clerk’s Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                              Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                     , Clerk
